Citation Nr: 1505132	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-18 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine with left lower extremity radiculopathy.

2.  Entitlement to service connection for degenerative joint disease of the cervical spine.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in April 2014.

In support of her claims, the Veteran testified at the RO's office in St. Petersburg, Florida, at a videoconference hearing held before the undersigned in January 2011.

The April 2014 Board decision denied the claims of service connection for degenerative joint disease of the lumbar spine, service connection for degenerative joint disease of the cervical spine, service connection for bilateral hearing loss, service connection for a chronic upper respiratory infection, and entitlement to an initial disability rating in excess of 10 percent for chronic sinusitis with headaches.  The issue of service connection for an acquired psychiatric disorder was remanded for further development.  The Veteran appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A December 2014 Joint Motion For Partial Remand (Joint Motion) requested that the Court vacate only that part of the Board's decision that denied entitlement to service connection for degenerative joint disease of the lumbar and cervical spine.  In December 2014, the Court issued an Order that granted the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon consideration of the discussion in the Joint Motion of the parties, the Board finds that the Veteran should be scheduled for another VA examination that addresses the Veteran's assertions concerning her lumbar spine and cervical spine claims.  In particular, the Board finds that the VA examiner should specifically address the medical significance of the Veteran's assertions that she has had lumbar spine and cervical spine symptomatology continuously since service.

As for the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that the opinion from the April 2014 VA examiner was vague and did not adequately address the questions requested.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate the Veteran's complete VA treatment records since April 28, 2014.

2.  The Veteran should be scheduled for a VA examination regarding the claimed low back disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has low back disability that had its onset in service or within one year of her service discharge in January 1979, or is etiologically related to her active service.  

For purposes of this examination, the examiner is to accept as credible the Veteran's statements wherein she has asserted that she has had continuous low back pain since service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The Veteran should be scheduled for a VA examination regarding the claimed cervical spine disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has cervical spine disability that had its onset in service or within one year of her service discharge in January 1979, or is etiologically related to her active service, to include her December 1978 in-service treatment for neck pain.

For purposes of this examination, the examiner is to accept as credible the Veteran's statements wherein she has asserted that she has had continuous cervical spine pain since service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

4.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed acquired psychiatric disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that had its onset during service or within one year of her service discharge in January 1979, or is etiologically related to her active service, to include her December 1978 in-service diagnosis of and treatment for adjustment disorder.

The examiner is also asked to state whether the Veteran has any psychiatric disability that (a) is proximately due to or the result of the service-connected sinusitis disability, or (b) was aggravated (made worse) by service-connected sinusitis disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

5.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and her representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




